                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

LANCE LEE JAMES CASPER,

        Plaintiff,
                                                  Case No. 18-cv-885-bbc
   v.

C.O. THOM-HOUGH,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant dismissing this case.




              /s/                                          01/15/2019
        Peter Oppeneer, Clerk of Court                     Date
